DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed on 02/10/21 and 05/03/22 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1816, 1818, 1828.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1803, 1804, 1805, 1807, 1813, and 1830. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there appears to be a discrepancy between figure 18 and the areas of the specification that describe figure 18. For example, paragraph 00073 of the specification labels reference 1802 as a bus, while figure 18 refers to reference 1802 as a computer. Paragraph 00076 of the specification labels reference 1806 as main memory, while figure 18 refers to reference 1806 as a database. Most of the reference numbers in the specification and the drawings do not coincide with each other. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 8 is directed to a non-transitory computer-readable storage medium, which is a manufacture. Independent claim 15 is directed to a computer system, which is a machine. All other claims depend on independent claims 1, 8, and 15. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
generating, by the computer system, composite matrix-fracture properties of the one or more hydrocarbon wells using numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (The limitation recites an abstract idea because it describes a mathematical concept, which in this case, is a numerical simulation.)
performing, by the computer system, history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (The act of comparing involves finding the mathematical relationship between data values, which is an abstract idea. The act of comparing also involves a mental process, which is also an abstract idea. The human mind is capable of comparing one piece of data to another.)

Independent claims 8 and 15 recite similar abstract ideas as claim 1.

Claims 2, 9, and 16 are further directed to abstract mathematical concepts.

Claims 4, 11, and 18 involve mathematical calibration and therefore also recite an abstract idea.

Claims 5-7, 12-14, and 19-20 involve comparing one piece of data to another, which is abstract.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
obtaining, by a computer system, measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (This limitation is not indicative of integration into a practical application because 1) it merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) – note “by a computer system”; 2) it adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)) – obtaining data is extra-solution activity; and 3) it generally links the use of the judicial exception to a particular technological environment or field of use – here, the claims generally link to the hydrocarbon data measuring field of endeavor.)
generating, by a display device of the computer system, a graphical representation of results of the history matching (This limitation is not indicative of integration into a practical application because 1) it merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) – note “the computer system”; 2) it adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)) – displaying data is extra-solution activity)

Claims 3, 10, and 17 disclose a modular dynamics tester (MDT) pressure-mobility probe. Although this is a specific structural tool, it is generically recited, and no specifics about its use are claimed. As such, the limitations merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. This is not indicative of integration into a practical application.

Claims 5-7, 12-14, and 19-20 disclose that the measured data comprises PNL/MDT/mobility data. Data related to structure is not the same as structure itself. These limitations merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. They are not indicative of integration into a practical application. 

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortoleva (US PgPub 20020120429) (cited in IDS of 05/03/22).

With respect to claim 1, Ortoleva discloses:
A method (abstract)
obtaining, by a computer system (paragraph 0220 states, “The technology is a major advance over presently used history matching or seismic interpretation procedures due to computer automation …”), measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (paragraph 0107 states, “The SEFD module compares the predicted and observed values of seismic, geological, and other parameters … SEFD makes the integration of remote measurement and other observations with modeling both efficient and ‘seamless.’”; paragraph 0155 discloses hydrocarbon.)
generating, by the computer system, composite matrix-fracture properties of the one or more hydrocarbon wells using numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (figure 5 shows matrix + fracture permeability)
performing, by the computer system, history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (paragraph 0297 states, “The data types … include production history, seismic, core analysis, and well logs … The computational algorithms, efficient evaluation of uncertainty, and parallel computing techniques make the present method a major step forward in history matching and crosswell tomographic image interpretation.”)
generating, by a display device of the computer system, a graphical representation of results of the history matching (The figures of Ortoleva show various graphical results)

With respect to claim 8, Ortoleva discloses:
A non-transitory computer-readable storage medium storing instructions executable by one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to: (claim 20 states, “A computer-readable medium having instructions for performing the method of claim 1.”)
obtain measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (see rejection of claim 1 above)
generate composite matrix-fracture properties of the one or more hydrocarbon wells using numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (see rejection of claim 1 above)
perform history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (see rejection of claim 1 above)
generate, by a display device of the computer system, a graphical representation of results of the history matching (see rejection of claim 1 above) 

With respect to claim 15, Ortoleva discloses:
A computer system (suggested by disclosure of computer automation in paragraph 0220; paragraph 0355 discloses “available computer hardware.”)
one or more computer processors (suggested by disclosure of computer hardware in paragraph 0355)
a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to: (see rejection of claims 1 and 8 above)
obtain measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (see rejection of claim 1 above)
generate composite matrix-fracture properties of the one or more hydrocarbon wells using numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (see rejection of claim 1 above)
perform history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (see rejection of claim 1 above)
generate, by a display device of the computer system, a graphical representation of results of the history matching (see rejection of claim 1 above)

With respect to claims 2, 9, and 16, Ortoleva discloses:
wherein generating the composite matrix-fracture properties comprises obtaining, by the computer system, a first grid and a second grid representing the one or more hydrocarbon wells, the first grid comprising matrix properties of the one or more hydrocarbon wells and the second grid comprising fracture properties of the one or more hydrocarbon wells, wherein the numerical simulation is based on the first grid and the second grid (figures 42a-d; paragraph 0230 states, “This example demonstrates the multiple gridding approach …”; see also paragraphs 0150-0151, which state, “The texture model incorporates a relationship between rock competency and grain-grain contact area and integrates the rock competency model with the Markov gouge model and the fracture network statistics model to arrive at a complete predictive model of faulting. Basin RTM’s 3-D grid adaptation scheme …” Paragraph 0167 discloses matrix textural variables in the context of Basis RTM.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) in view of Willberg et al (US PgPub 20180010429).

With respect to claims 3, 10, and 17, Ortoleva discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
general probe teachings (paragraph 0136 states, “uses graphics modules to probe the data”; paragraph 0178 states, “The tools used to browse the database include isosurfaces, cross-sections, and probes along any line …”)
With respect to claims 3, 10, and 17, Ortoleva differs from the claimed invention in that it does not explicitly disclose:
wherein one or more formation evaluation tools comprise at least a Modular Dynamics Tester (MDT) pressure-mobility probe
With respect to claims 3, 10, and 17, Willberg et al discloses:
wherein one or more formation evaluation tools comprise at least a Modular Dynamics Tester (MDT) pressure-mobility probe (Paragraph 0078 of Willberg et al states, “Erosion probes may provide relevant information about the extent of the potential damages and dynamics of the erosion of the production system.”; Table 1 of Willberg et al discloses “MDT (modular formation dynamics tester) packer module” under the “Well logs” category.; The limitation is obvious in view of the combination with Ortoleva; Ortoleva teachings general probes and Willberg et al teaches a Modular Dynamics Tester tool.)
With respect to claims 3, 10, and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Willberg et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of enhancing the logging of rock mechanical properties.

With respect to claims 6, 13, and 20, Ortoleva discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
and wherein the history matching comprises comparing the measured data to the composite matrix-fracture pressure (paragraph 0107 states, “The SEFD module compares the predicted and observed values …”; paragraph 0124 states, “However, porosity evolves due to the detailed stress, fluid composition and pressure …”; see also paragraphs 0126, 0140, and 0144)
With respect to claims 6, 13, and 20, Ortoleva differs from the claimed invention in that it does not explicitly disclose:
wherein the measured hydrocarbon data comprises measured MDT data, and wherein the history matching comprises comparing the measured MDT data to the composite matrix-fracture pressure
With respect to claims 6, 13, and 20, Willberg et al discloses:
wherein the measured hydrocarbon data comprises measured MDT data (Table 1 of Willberg et al discloses “MDT (modular formation dynamics tester) packer module” under the “Well logs” category.; The limitation is obvious in view of the combination with Ortoleva; Ortoleva teachings general probes and Willberg et al teaches a Modular Dynamics Tester tool.) and wherein the history matching comprises comparing the measured MDT data to the composite matrix-fracture pressure (obvious in view of combination)
With respect to claims 6, 13, and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Willberg et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of enhancing the logging of rock mechanical properties.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) in view of King et al (US PgPub 20150120255).

With respect to claims 4, 11, and 18, Ortoleva discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
calibrating, by the computer system (paragraphs 0114, 0149, and 0160 teach calibration)
With respect to claims 4, 11, and 18, Ortoleva differs from the claimed invention in that it does not explicitly disclose:  
a first transmissivity of a fracture model of the one or more hydrocarbon wells based on a second transmissivity obtained from pressure transient analysis (PTA), the calibrating using the composite matrix-fracture permeability, wherein the measured hydrocarbon data comprises the second transmissivity 
With respect to claims 4, 11, and 18, King et al discloses:
a first transmissivity of a fracture model of the one or more hydrocarbon wells based on a second transmissivity obtained from pressure transient analysis (PTA), the calibrating using the composite matrix-fracture permeability, wherein the measured hydrocarbon data comprises the second transmissivity (King et al teaches transmissibility calculations for solving flow equations (see paragraph 0138). King et al also teaches pressure transient analysis (see paragraphs 0104-0105). The claimed limitation would be obvious in view of the combination of Ortoleva in view of King et al. Ortoleva teaches calibration of models, and King et al teaches the claimed data that could be used in the models. Both Ortoleva and King et al belong to the same field of endeavor.)
With respect to claims 4, 11, and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of King et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of determining performance data for hydrocarbon reservoirs.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) in view of Rohler et al NPL (Rohler, H.; Ramamoorthy, S.; Ghadiry, S.; Ramzan, M.; Rech, A. – “Comprehensive Petrophysical Analysis of Low- to Medium-Porosity Fractured Carbonate Reservoirs: Integrated Characterization of Both the Matrix and Fractures.”; SPWLA 55th Annual Logging Symposium, May 18-22, 2014).

With respect to claims 5, 12, and 19, Ortoleva discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
and wherein the history matching comprises comparing the measured data to the composite matrix-fracture water saturation (paragraph 0125-0126 state, “The variables predicted by the Basin RTM simulator throughout the space and during the time of a basin simulation include: pressure, composition, and saturation of each pore fluid phase …”; paragraph 0235 states, “Let a reservoir be characterized by a set of variables … may represent the values of porosity, grain size and mineralogy, stress, fractures, petroleum vs. water saturation …”)
With respect to claims 5, 12, and 19, Ortoleva differs from the claimed invention in that it does not explicitly disclose: 
and wherein the measured hydrocarbon data comprises measured Pulsed Neutron Log (PNL) data, and wherein the history matching comprises comparing the measured PNL data to the composite matrix-fracture water saturation
With respect to claims 5, 12, and 19, Rohler et al discloses:
and wherein the measured hydrocarbon data comprises measured Pulsed Neutron Log (PNL) data (page 4, column 1, paragraph 3 states, “Much better statistics, especially useful in low-porosity/low-hydrogen-index environments, due the use of pulsed neutron source with eight times the count rate …”), and wherein the history matching comprises comparing the measured PNL data to the composite matrix-fracture water saturation (obvious in view of combination)
With respect to claims 5, 12, and 19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rohler et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of providing improved statistics that are useful in low-porosity/low-hydrogen-index environments.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429).

With respect to claims 7 and 14, Ortoleva discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above)
With respect to claims 7 and 14, Ortoleva differs from the claimed invention in that it does not explicitly disclose:
wherein the measured hydrocarbon data comprises measured mobility data, and wherein the history matching comprises comparing the measured mobility data to the composite matrix-fracture mobility
With respect to claims 7 and 14, the following limitations are obvious in view of what Ortoleva discloses:
wherein the measured hydrocarbon data comprises measured mobility data, and wherein the history matching comprises comparing the measured mobility data to the composite matrix-fracture mobility (Although Ortoleva does not explicitly use the phrase “mobility data,” it discloses “multi-phase” data (paragraphs 0118-0119, 0134, 0139, 0148, 0153, and 0164). One of ordinary skill in the art would understand “multi-phase” data to anticipate the broadly claimed mobility data. Therefore, in view of the complete teachings of Ortoleva, the claimed limitation is obvious.)
With respect to claims 7 and 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of accounting for multi-phase flow data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sepehrnoori et al (US PgPub 20200200929) discloses systems, methods, and apparatus for transient flow simulation in complex subsurface fracture geometries.
Sakhaee-Pour, A. and Wheeler, Mary F. – “Effective Flow Properties for Cells Containing Fractures of Arbitrary Geometry”; Paper was accepted for presentation at the SPE Unconventional Resources Conference – Canada, Calgary, 5-7 November 2013, and revised for publication. Original manuscript received for review 2 August 2013. Revised manuscript received for review 27 April 2015. Paper peer approved 29 June 2015.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	06/23/22


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
06/29/22